


EXHIBIT 10.3.3(b)

 

EXECUTION VERSION

 

Please Record and Return to:

 

S, Marcus Calloway, Esq.
Calloway Title and Escrow, LLC
Suite 285
4170 Ashford Dunwoody Road
Atlanta, GA. 30319

 

PLEASE CROSS REFERENCE TO:
Deed Book 598, Page 240, Burke County, Georgia records,
Deed Book 714, Page 278, Burke County, Georgia records,
Deed Book 905, Page 225, Burke County, Georgia records, and
Deed Book 906, Page 1, Burke County, Georgia records

 

AGREEMENT AND AMENDMENT NO. 2 TO

PLANT ALVIN W. VOGTLE NUCLEAR UNITS

AMENDED AND RESTATED OPERATING AGREEMENT

 

THIS AGREEMENT AND AMENDMENT NO. 2 TO PLANT ALVIN W. VOGTLE NUCLEAR UNITS
AMENDED AND RESTATED OPERATING AGREEMENT, dated as of February 20, 2014 (this
“Agreement”), is an agreement with respect to, and upon satisfaction of certain
conditions set forth herein will amend, that certain Plant Alvin W. Vogtle
Nuclear Units Amended and Restated Operating Agreement (as amended by Amendment
No. 1 defined below, the “Operating Agreement”), dated as of April 21, 2006, by
and among Georgia Power Company, a corporation organized and existing under the
laws of the State of Georgia (“GPC”), Oglethorpe Power Corporation (An Electric
Membership Corporation), an electric membership corporation formed under the
laws of the State of Georgia (“OPC”), Municipal Electric Authority of Georgia, a
public body corporate and politic and an instrumentality of the State of Georgia
(“MEAG”) and City of Dalton, Georgia, an incorporated municipality of the State
of Georgia acting by and through its Board of Water, Light and Sinking Fund
Commissioners d/b/a Dalton Utilities (“Dalton”), as amended by Amendment No. 1
to Plant Alvin W. Vogtle Nuclear Units Operating Agreement by and among GPC,
OPC, MEAG and Dalton (“Amendment No. 1”), dated as of April 8, 2008, and is
entered into by and among GPC, OPC, MEAG, Dalton, MEAG Power SPVJ LLC, a limited
liability

 

--------------------------------------------------------------------------------


 

company duly organized and validly existing under the laws of the State of
Georgia (“SPVJ”), MEAG Power SPVP LLC, a limited liability company duly
organized and validly existing under the laws of the State of Georgia (“SPVP”),
and MEAG Power SPVM LLC, a limited liability company duly organized and validly
existing under the laws of the State of Georgia (“SPVM” and, collectively with
SPVJ and SPVP, the “MEAG SPVs”).

 

WITNESSETH

 

WHEREAS, GPC, OPC, MEAG, and Dalton have entered into that certain Plant Vogtle
Owners Agreement Authorizing Development, Construction, Licensing and Operation
of Additional Generating Units, dated as of May 13, 2005, as amended (the
“Development Agreement”), whereby GPC, OPC, MEAG, and Dalton authorized the
Agent to undertake certain development activities on their behalf and made
certain other agreements with regard to the development, licensing,
construction, operation and maintenance of the Additional Units, among other
things;

 

WHEREAS, pursuant to the Development Agreement, GPC, OPC, MEAG, and Dalton
entered into certain Definitive Agreements, including the Operating Agreement;

 

WHEREAS, pursuant to the Additional Units Ownership Agreement, as of the date of
this Agreement, MEAG’s Ownership Interest in the Additional Unit Properties (as
defined in the Additional Units Ownership Agreement) is 22.7%, and MEAG’s
Ownership Interest in the Related Facilities (as defined in the Additional Units
Ownership Agreement) is 22.7%;

 

WHEREAS, to facilitate the financing of its share of the development, licensing
and construction costs of the Additional Unit Properties and the Related
Facilities through loans guaranteed by the United States Department of Energy
(“DOE”), MEAG may convey its fee simple title in and to all or a portion of its
Ownership Interest in the Additional Unit Properties and the Related Facilities
and to assign its other right, title and interest in and to all or a portion of
its Ownership Interest in the Additional Unit Properties and the Related
Facilities to SPVJ, SPVP and/or SPVM, and upon such conveyance and assignment,
SPVJ, SPVP and/or SPVM, as applicable, will assume a corresponding percentage of
MEAG’s obligations in respect thereof, in each case pursuant to an assignment
agreement in the form attached as Exhibit A to the Agreement and Amendment
No. 2, dated as of February 20, 2014 (the “Ownership Amendment”) to the
Additional Units Ownership Agreement (each, a “MEAG Assignment”);

 

WHEREAS, MEAG has requested amendments to the Additional Units Ownership
Agreement, the Operating Agreement, the Nuclear Managing Board Agreement and the
Development Agreement in connection with the execution and delivery of the MEAG
Assignments to, among other things, provide for one or more of the MEAG SPVs to
become a party to such agreements and set forth their relative rights and
obligations thereunder; and

 

WHEREAS, each of the other parties to this Agreement agrees to amend the
Operating Agreement as set forth below, subject to the terms and conditions of
this Agreement.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties hereto hereby agree as follows:

 

2

--------------------------------------------------------------------------------


 

SECTION 1.0                  Defined Terms and Rules of Interpretation.

 

Unless otherwise defined herein, capitalized terms used herein have the meanings
given to such terms in the Operating Agreement. The rules of interpretation set
forth in Section 1.2 of the Ownership Agreement apply to this Agreement as if
fully set forth herein (and for such purpose, the term “Agreement” as used
therein shall be deemed to be a reference to this Agreement).

 

SECTION 2.0                  MEAG Guaranty and Recording of MEAG Assignment.

 

Section 2.01.         MEAG Guaranty.  Simultaneously with the execution and
delivery of a MEAG Assignment by and between MEAG and a MEAG SPV, MEAG shall
execute and deliver to GPC, OPC and Dalton a guaranty of the obligations of such
MEAG SPV under the Operating Agreement and the other Definitive Agreements in
the form attached as Exhibit A to the Agreement and Amendment No. 3, dated as of
February 20, 2014, to the Development Agreement (each, a “MEAG Guaranty”).

 

Section 2.02.         Recording of MEAG Assignment.  Within three business days
following the execution and delivery of a MEAG Assignment by and between MEAG
and a MEAG SPV, MEAG or such MEAG SPV shall cause such MEAG Assignment to be
recorded in the Burke County, Georgia Records.

 

SECTION 3.0                  Amendments to Operating Agreement.

 

The amendments to the Operating Agreement contained in Sections 3.02 through
3.04 shall automatically become effective with respect to GPC, OPC, MEAG, Dalton
and the initial MEAG SPV to receive a conveyance and assignment pursuant to
Section 2.01(a) of the Ownership Amendment, and shall amend the Operating
Agreement with respect to such SPV upon (a) execution and delivery of the MEAG
Assignment and the MEAG Guaranty with respect to the applicable MEAG SPV and
(b) satisfaction of the Transfer Conditions (as defined in the Ownership
Amendment) with respect to such MEAG SPV. The amendments to the Operating
Agreement contained in Sections 3.02 through 3.04 shall automatically become
effective with respect to any subsequent MEAG SPV to receive a conveyance and
assignment pursuant to Section 2.01(a) of the Ownership Amendment, and shall
amend the Operating Agreement with respect to such subsequent MEAG SPV upon
(a) execution and delivery of the MEAG Assignment and the MEAG Guaranty with
respect to such MEAG SPV and (b) satisfaction of the Transfer Conditions (as
defined in the Ownership Amendment) with respect to such MEAG SPV.

 

Section 3.01.         Addition of New Parties.  In accordance with Section 8.1
of the Operating Agreement and upon (a) execution and delivery of the MEAG
Assignment and the MEAG Guaranty with respect to such MEAG SPV and
(b) satisfaction of the Transfer Conditions (as defined in the Ownership
Amendment) with respect to such MEAG SPV, SPVJ, SPVP and SPVM, as applicable,
shall be added as a party to, and shall be bound by the provisions of, the
Operating Agreement, as the same shall be amended hereby, to the extent such
obligations are applicable to the Additional Units in which such MEAG SPV (as
defined below) has an Ownership Interest.  Any of SPVJ, SPVP and SPVM that are
added as parties to the Operating

 

3

--------------------------------------------------------------------------------


 

Agreement shall constitute “MEAG SPVs” for purposes of this Agreement and the
Operating Agreement.

 

Section 3.02.         Amendments to Recitals.

 

(a)           Each reference to “Parties” in the first and second recitals shall
be deleted and replaced with “GPC, OPC, MEAG and Dalton”;

 

(b)           The recital beginning “Now, Therefore” shall be amended by
deleting “GPC, OPC, MEAG and Dalton” and replacing it with “the Parties”.

 

Section 3.03.         Amendment to Add Article XI.  The following Article XI
shall be added to and become a part of the Operating Agreement; provided, that,
each of clause (a), (b) and (c) in Section 11.1 shall be included only to the
extent MEAG has executed and delivered a MEAG Assignment with respect to SPVJ
(in the case of clause (a)), SPVP (in the case of clause (b)), and SPVM (in the
case of clause (c)):

 

“ARTICLE XI: THE MEAG SPVs

 

Section 11.1   Assignment to MEAG SPVs.  MEAG has conveyed and assigned a
portion of its Ownership Interest in respect of each Additional Unit to each of
the MEAG SPVs as follows: (a) 41.174636%, constituting a 9.3466423% undivided
Ownership Interest in the Additional Units, to SPVJ, (b) 24.954628%,
constituting a 5.6647006% undivided Ownership Interest in the Additional Units,
to SPVP, and (c) 33.870736%, constituting a 7.6886571% undivided Ownership
Interest in the Additional Units, to SPVM.  Each MEAG SPV is a separate Party
for purposes of this Agreement and has, except as provided in Section 11.4 and
11.5 below, the rights of a Party independent of the other MEAG SPVs.

 

Section 11.2   Several Obligations of MEAG SPVs.  Each MEAG SPV hereby assumes
the obligations of MEAG as a Party under this Agreement but only to the extent
of that portion of MEAG’s Ownership Interest conveyed and assigned to such MEAG
SPV in respect of each Additional Unit.  Notwithstanding that the MEAG SPVs are
successors in interest of MEAG or that MEAG is providing the MEAG Guaranties,
(a) the payment and other obligations of each MEAG SPV under this Agreement are
several and not joint obligations, and (b) the non-payment by one MEAG SPV shall
not limit the entitlement of the other MEAG SPVs to output of energy and
capacity of the Additional Units or any other rights of the other MEAG SPVs
under this Agreement.  For avoidance of doubt and without limiting the
foregoing, each MEAG SPV is and shall be treated as a separate Party for
purposes of Section 5.4, 9.12 and 9.15 of this Agreement.

 

Section 11.3          Confirmation of Appointment of GPC as Agent.  Each of the
MEAG SPVs acknowledges, agrees and confirms the appointment of GPC as Agent for
the Parties pursuant to Article II of this Agreement with all rights and
obligations as Agent provided in this Agreement.

 

Section 11.4          Chief Executive Officer.  Each reference in this Agreement
to a chief executive officer (“CEO”) as it relates to a MEAG SPV shall be deemed
to refer to

 

4

--------------------------------------------------------------------------------


 

the CEO of MEAG. In the event any remedies are exercised by the U.S. Department
of Energy (“DOE”) or its designee under any loan guarantee agreement and related
financing documents entered into by such MEAG SPV and DOE (“DOE Financing
Documents”), DOE or its designee shall have the right to direct that each such
reference to a CEO shall be deemed to refer to an officer of such MEAG SPV
acceptable to DOE or its designee, which officer may be different from those of
any other MEAG SPV.

 

Section 11.5          Notice to the MEAG SPVs.  Each notice, request, consent or
other communication to a MEAG SPV permitted or required by this Agreement shall
be delivered to such MEAG SPV by delivering such communication to MEAG in
accordance with Section 9.5 of this Agreement or to MEAG at such other address
as the MEAG SPVs shall jointly advise pursuant to such Section 9.5.  Delivery of
one original of any communication to MEAG in accordance with this Section 11.5
shall constitute delivery of such communication to all the MEAG SPVs. In the
event any remedies are exercised by DOE or its designee under any DOE Financing
Documents, DOE or its designee shall have the right to direct that each notice,
request, consent or other communication shall be directed to such MEAG SPV to an
address acceptable to DOE or its designee, which address may be different from
that of any other MEAG SPV.

 

Section 11.6   Confidentiality.  Notwithstanding any provision of Section 9.14
of this Agreement to the contrary, the Parties acknowledge and agree that MEAG
and the MEAG SPVs may disclose Confidential Information to one another and to
any officer, director, employee or attorney of any thereof in connection with
the exercise of the rights and obligations of the MEAG SPVs under this
Agreement, so long as such disclosures are otherwise in accordance with the
restrictions of Section 9.14(c). In the event any remedies are exercised by DOE
or its designee under any DOE Financing Documents, DOE or its designee shall
have the right to direct that Confidential Information with respect to such MEAG
SPV shall not be disclosed to another MEAG SPV or and officer, director,
employee, advisor or attorney of any other MEAG SPV unless (i) in conformity
with Section 9.14 or (ii) with the advance written consent of DOE or its
designee.

 

Section 3.04.         Amendments to Appendix A, Schedule of Definitions.

 

(a)           The terms “MEAG Assignment”, “MEAG Guaranty”, “MEAG SPVs”, “SPVJ”,
“SPVP” and “SPVM” shall be added to and become part of Appendix A, the Schedule
of Definitions, to the Operating Agreement (“Appendix A”), with the meanings
stated in this Agreement; provided, that each of SPVJ, SPVP and SPVM shall be
added to and become part of Appendix A only to the extent MEAG has executed and
delivered the MEAG Assignment with respect to such entity.  The term “Amendment
No. 2” shall be added to and become part of Appendix A, and shall mean this
“Agreement” as defined herein.

 

(b)           Each of the terms “Agreement”, “Additional Units Ownership
Agreement”, “Declaration of Covenants”, “Development Agreement”, and “Nuclear
Managing Board Agreement” shall be a reference to such agreement or instrument
as heretofore or hereafter amended.

 

5

--------------------------------------------------------------------------------


 

(c)           The definition of “Party” or “Parties” shall be revised to add “,
the MEAG SPVs” after each reference to “MEAG”.

 

(d)           The definition of “Ownership Interest” shall be amended by the
addition of the words “if applicable” after each use of the term “Existing
Units”.  For the avoidance of doubt, no MEAG SPV has as of the date hereof any
undivided interest or any Pro Rata Interest in any Existing Unit.

 

SECTION 4.0                  Representations and Warranties.

 

Section 4.01.         Representations of OPC.  OPC hereby represents and
warrants to each other party to this Agreement as of the date of this Agreement
that OPC has satisfied all conditions required to be satisfied by it under the
loan contract currently in effect between OPC and the Rural Utilities Service in
connection with the execution and delivery of, and performance of its
obligations under, this Agreement; such execution, delivery and performance do
not and will not violate the terms and conditions of such loan contract; and
there are no approvals or consents required to be obtained from, or filings,
notices or other reports to be made with or given to, the Rural Utilities
Service, under such loan contract or otherwise, in connection with such
execution, delivery and performance that have not already been obtained, made or
given.

 

SECTION 5.0                  Miscellaneous.

 

Section 5.01.         Effect of Agreement.  By executing this Agreement, the
parties agree to be bound by the terms of this Agreement effective as of the
date first set forth above.

 

Section 5.02.         Reference to Operating Agreement.  Upon satisfaction of
the conditions set forth in Section 3.0 herein, each reference in the Operating
Agreement to “the Operating Agreement”, “this Agreement”, “the Agreement”,
“hereunder”, “thereunder”, “hereto” or “thereto” or words of like import
referring to the Operating Agreement, shall mean and be a reference to the
Operating Agreement, as the same shall be amended by this Agreement.

 

Section 5.03.         Continuing Effect.  The Operating Agreement, as the same
may be amended by this Agreement, is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed.

 

Section 5.04.         Governing Law.  This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Georgia.

 

Section 5.05.         Counterparts.  This Agreement may be executed by the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall be deemed to
constitute but one and the same instrument.  Transmission by facsimile or email
of the signature page hereof signed by an authorized representative of a party
will be conclusive evidence of the due execution by such party of this
Agreement.  The parties agree, however, to provide originally executed documents
promptly following any facsimile or email transmission pursuant to this
provision.

 

Section 5.06.         Termination.  In the event that MEAG has not executed,
delivered and recorded in the Burke County, Georgia Records, a MEAG Assignment
to at least one MEAG

 

6

--------------------------------------------------------------------------------


 

SPV by January 1, 2017, this Agreement shall automatically terminate and be of
no further force and effect.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized representatives as of the date
first written above.

 

Signed, sealed and delivered in the presence of:

 

GEORGIA POWER COMPANY

 

 

 

/s/ Jessica N. Achel

 

By:

/s/ W. Ron Hinson

Witness

 

 

Name:

W. Ron Hinson

 

 

 

Its:

Executive Vice President, Chief

/s/ Angel R. Robinson

 

 

Financial Officer and Treasurer

Notary Public

 

 

My Commission expires: September 30, 2014

 

Attest:

/s/ Laura I. Patterson

Notarial Seal

 

Its:

Comptroller and Assistant Secretary

 

 

 

 

 

 

         (CORPORATE SEAL)

 

Signed, sealed and delivered in the presence of:

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

/s/ Shalewa Smith

 

 

Witness

 

By:

/s/ Michael L. Smith

 

 

 

Name:

Michael L. Smith

/s/ Sharon H. Wright

 

 

Its:

President and Chief Executive Officer

Notary Public

 

 

My Commission expires: October 14, 2015

 

Attest:

/s/ Jo Ann Smith

Notarial Seal

 

Its:

Assistant Secretary

 

 

 

 

 

 

 

        (CORPORATE SEAL)

 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA
BY: BOARD OF WATER, LIGHT AND
SINKING FUND COMMISSIONERS d/b/a
DALTON UTILITIES

 

 

/s/ Witness

 

Witness

 

 

 

 

/s/ Pam Witherow

 

By:

/s/ Don Cope

Notary Public

 

 

Name:

Don Cope

My Commission expires: June 13, 2015

 

 

Title:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Tom Bundros

 

 

Its:

Chief Operating Officer

 

 

 

 

 

 

 

                      (SEAL)

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

/s/ Peter M. Degnan

 

 

Witness

 

By:

/s/ Robert P. Johnston

 

 

 

Name:

Robert P. Johnston

/s/ Dale Dyer

 

 

Its:

President and Chief Executive Office

Notary Public

 

 

My Commission expires: August 22, 2014

 

Attest:

/s/ Dale Dyer

Notarial Seal

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

 

          (CORPORATE SEAL)

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVJ LLC

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole member

Witness

 

 

 

 

/s/ Dale Dyer

 

By:

/s/ Robert P. Johnston

Notary Public

 

 

Name:

Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

 

                       (SEAL)

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVP LLC

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole member

Witness

 

 

 

 

/s/ Dale Dyer

 

By:

/s/ Robert P. Johnston

Notary Public

 

 

Name:

Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

                        (SEAL)

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVM LLC

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole member

Witness

 

 

 

 

/s/ Dale Dyer

 

By:

/s/ Robert P. Johnston

Notary Public

 

 

Name:

Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

                       (SEAL)

 

--------------------------------------------------------------------------------
